EXHIBIT 99.1 NEWS RELEASE Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-9623 Contact: Andrew D. Demott, Jr., CFO FOR IMMEDIATE RELEASE (727) 803-7135 SUPERIOR UNIFORM GROUP, INC. REPORTS FIRST QUARTER OPERATING RESULTS ● Net Sales Increase 32.4% ● HPI Reports Net Sales of $10,712,000 an Increase of 34% ● The Office Gurus Reports Net Sales Increase of 48.3% SEMINOLE, Florida – April 24, 2014 - Superior Uniform Group, Inc. (NASDAQ: SGC), manufacturer of uniforms, career apparel and accessories, today announced that for the first quarter ended March 31, 2014, earnings were $1,218,000 or $0.18 per share (diluted) compared with $1,229,000 or $0.20 per share (diluted) reported for the quarter ended March 31, 2013. Net sales for the 2014 first quarter were $41,027,000 compared with 2013 first quarter sales of $30,985,000. Michael Benstock, Chief Executive Officer, commented: “We are very pleased to continue to report significant sales gains in both of our operating segments. HPI has continued with their very strong momentum since the acquisition last July reporting a 34% increase in their net sales in the first quarter versus their net sales for the first quarter of 2013. Additionally, we have been working to build inventories for several very large customer programs that will begin shipping during the second quarter of 2014 for both HPI and our legacy uniform business. Our current backlog of business is larger than it has ever been. Our Uniforms and Related Product segment net sales, exclusive of HPI, were down moderately in the first quarter. January and February were down more significantly and a portion of that decrease is due to the impact of severe weather. We did begin to see a pickup in activity in March and were back on track with a nice increase in net sales during March even though our shipping was again adversely affected by winter storms in the last few days of the month. We look forward to reporting significant increases in net sales and earnings in this segment in the second quarter and as the year continues. – more – “Our Remote Staffing Solutions segment is happy to once again report significant growth in net sales as the market response has been very favorable to our service offerings and we believe there is room for us to continue to grow substantially in this segment. “Our financial position remains very strong and will continue to allow us to meet the demands of significant growth in all of our business segments as we move forward.” ABOUT SUPERIOR UNIFORM GROUP, INC. Superior Uniform Group (
